FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENDRI PHANG,                                    No. 11-73618

               Petitioner,                       Agency No. A095-025-161

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Hendri Phang, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, and review de novo

the agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that the incidents Phang

experienced in Indonesia, considered cumulatively, did not rise to the level of

persecution. See id. at 1054, 1059-60 (two beatings and robberies, including

robbery at knifepoint, and being confronted by a mob during a riot, did not compel

finding of past persecution); Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir.

2009) (incidents of mistreatment, including being stripped naked in front of

classmates, beaten by rioters, and false arrest and detention, did not compel finding

of past persecution). Substantial evidence also supports the BIA’s finding that,

even under a disfavored group analysis, Phang failed to establish sufficient

individualized risk of harm to show a well-founded fear of persecution in

Indonesia. See Halim, 590 F.3d at 979-80.

      Because Phang failed to establish eligibility for asylum, his claim for

withholding of removal necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006). Contrary to Phang’s contention, the BIA’s order

encompasses both his asylum and withholding of removal claims.

      PETITION FOR REVIEW DENIED.


                                          2                                     11-73618